RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 October 3, 2013 U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549-7561 Re: Homie Recipes, Inc. On July 17, 2013 my appointment as auditor for Homie Recipes, Inc. ceased. I have read Homie Recipes, Inc.’s statements included under Item 9B of its Form 10-K dated October 3, 2013 and agree with such statements, insofar as they apply to me. Very truly yours, /s/Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
